Citation Nr: 1001193	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-38 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee patella femoral syndrome, prior to December 27, 
2006, and to an evaluation in excess of 30 percent for left 
total knee replacement, from February 1, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee patella femoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from January 1973 to April 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which initially denied an 
evaluation in excess of 10 percent for patella femoral 
syndrome, left knee, and subsequently granted an increased 
evaluation to 30 percent for left knee replacement, from 
February 1, 2008.  The rating decisions on appeal also denied 
an evaluation in excess of 10 percent for right knee patella 
femoral syndrome.  


FINDINGS OF FACT

1.  Prior to August 24, 2006, the Veteran's left knee patella 
femoral syndrome was manifested by crepitus, varus alignment 
on radiologic examination, a varus antalgic gait, use of an 
unloader brace, pain on motion, pain on use, degenerative 
changes, and effusion on radiologic examination, and a high 
tibial osteotomy was recommended after the Veteran's 2003 
partial medial and lateral meniscectomies failed to improve 
his functioning.  

2.  From August 24, 2006 through December 26, 2006, the 
Veteran's left knee patella femoral syndrome required the use 
of a wheeled walker as well as an unloader brace, and was 
manifested by instability, crepitus, tibial pain, minimal 
patellofemoral changes, and bone-on-bone medial left knee 
compartment disease, and medical providers recommended left 
knee replacement.  
 
3.  From February 1, 2008, the Veteran's left knee 
replacement is manifested by extension to 0 degrees without 
pain, pain beginning at 112 degrees of flexion, an antalgic 
gait, left shin pain attributed to left tibial nerve 
neuropathy, for which a separate, compensable evaluation has 
been awarded, occasional brief locking on full extension, 
inability to stand more than a few minutes or to walk more 
than four blocks, and the Veteran maintained his postal 
service employment.  

4.  Right knee patella femoral syndrome is manifested by full 
extension, flexion to 124 degrees with pain beginning at 116 
degrees, crepitus, tenderness of the tibial tuberosity and 
shin, and subjective complaints.


CONCLUSIONS OF LAW

1.  A separate, compensable, 10 percent evaluation under 
38 C.F.R. § 4.71a, DC 5257 for instability, in addition to 
the 10 percent evaluation in effect for left knee patella 
femoral syndrome under DCs 5003 and 5260, is warranted prior 
to August 24, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5262 (2009).

2.  An increased disability rating from 10 percent to 20 
percent for left knee instability separately evaluated under 
DC 5257, in addition to a 10 percent evaluation in effect 
under DCs 5003 and 5260, is warranted from August 24, 2006 
through December 26, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5262 
(2009).

3.  Criteria for an evaluation in excess of 30 percent for 
left knee disability, post total knee replacement, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5055, 5260, 5261, 5262 (2009). 

4.  Criteria for an evaluation in excess of 10 percent for 
right knee patella femoral syndrome are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased 
evaluations for his service-connected knee disabilities.  
Before assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The claimant is also entitled to notice of 
the criteria for assigning a disability rating and for 
assigning an effective date for an increased rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  Previously, VA was 
also required to advise the Veteran to submit evidence of the 
effect that such worsening or increase had on the claimant's 
employment and daily life, and to provide claimant-tailored 
notice of any applicable criteria for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result). Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Vazquez-Flores in part, 
striking the claimant tailored and "daily life" notice 
elements.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009).  

Previously, failure to provide pre-adjudicative notice of any 
of element necessary to substantiate the claim was presumed 
to create prejudicial error.   Sanders v. Nicholson, 487 F.3d 
881 (2007).  This requirement has recently been modified to 
reflect that the burden is on the claimant to show that 
prejudice resulted from a notice error, rather than on VA to 
rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 
1696, 1706 (2009).  

In this case, the duty to notify was satisfied by way of 
letters sent to the Veteran in May 2005 and December 2007.  
The May 2005 letter was sent prior to the initial RO decision 
in this matter.  The 2005 letter informed the Veteran of the 
evidence required to substantiate the claims for increased 
evaluations.  VA informed the Appellant that it would request 
records and other evidence, but that it was the Appellant's 
responsibility to ensure that the VA received the records.  
The Appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claims for 
increased evaluations.  The December 2007 letter included the 
same notice and added information complying with Dingess.  

Even though the Veteran was not provided with notice under 
Dingess (specifically, how effective dates are assigned) 
until after the initial adjudication of the increased ratings 
claims, each claim was subsequently readjudicated.  No 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to an error in notice has been 
overcome in this case, because communications submitted by 
the claimant over the course of this appeal demonstrate that 
the claimant has actual knowledge of the evidence required to 
substantiate the increased evaluation claims at issue.  Based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail on 
his claim.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(2009).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of a claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has been several afforded VA examinations of both 
knees.  VA and private clinical records have been obtained.  
A private clinical record dated in 2006 specifically notes 
that the Veteran did not seek private treatment in the one-
year period prior to that note, so the records reflects that 
complete private treatment records prior to the Veteran's 
2006 left knee replacement are of record.  Additionally, the 
Board notes that the Veteran has made no contention that 
right or left knee disability has increased in severity 
following the April 2008 VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Claims for increased disability evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Consideration must also be given to a longitudinal picture of 
the Veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code (DC) 5260, also found at 
38 C.F.R. § 4.71a, a noncompensable rating is assigned when 
flexion of the knee is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is 
assigned when extension of the knee is limited to 5 degrees; 
when extension is limited to 10 degrees, a 10 percent rating 
may be assigned.

Where a Veteran has degenerative joint disease which is 
evaluated under DC 5003, a separate, compensable evaluation 
may be assigned under DC 5257 if the Veteran also has knee 
instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97 (compensating claimant for separate functional 
impairments under DCs 5257 and 5003 does not constitute 
pyramiding).  DC 5257, which rates impairment based on 
recurrent subluxation or lateral instability of the knee, 
provides a 10 percent evaluation where there is evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.  

DC 5055 provides criteria for evaluating impairment arising 
from the prosthetic replacement of a knee joint.  For one 
year following the implantation of a knee prosthesis, a 100 
percent disability rating is assigned.  Thereafter, the 
minimum disability rating which may be assigned, post-knee 
replacement, is 30 percent.  A 60 percent disability rating 
is assigned for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, adjudicators are instructed to rate by analogy to 
DCs 5256 (knee ankylosis), 5261 (limitation of leg 
extension), or 5262 (impairment of the tibia and fibula).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  Adequate consideration of 
functional impairment, including impairment from painful 
motion, weakness, fatigability, and incoordination, is 
required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The medical nature of the 
particular disability to be rated under a given diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  If a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of Sections 4.40, 4.45, and 
4.59.  See VAOPGCPREC 09-98.  Consideration of pain is 
therefore not applicable to provide a basis for increasing a 
rating under DC 5257, since DC 5257 is not predicated on loss 
of range of motion, while consideration of pain is required 
when assigning an evaluation under DCs 5260 or 5261.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

1.  Claim for increased evaluation for left knee disability

The Veteran was granted service connection for a left knee 
disability in 1994, effective the day following his 1994 
service discharge.  A 10 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, DC 5257, the criteria used to 
evaluate instability of the knee.  In 2003, the diagnostic 
code used to evaluate the Veteran's left knee disability was 
changed from DC 5257 to DC 5003 and 5099, but the assigned 
evaluation remained at 10 percent.  That evaluation remained 
in effect in April 2005, when the Veteran submitted his claim 
for an increased evaluation.  By a rating issued in August 
2005, the RO continued the assignment of a 10 percent 
evaluation for left knee disability, but changed the 
Diagnostic Code under which that evaluation was changed 
assigned from DC 5257 to DCs 5003 and 5260.  Beginning from 
December 2006, when the Veteran underwent total left knee 
replacement, the evaluation for left knee disability has been 
assigned under DC 5055.

A.  Evaluation prior to August 24, 2006

Private clinical records dated in January 2004, about a year 
before the Veteran submitted his May 2005 claim for an 
increased evaluation for knee disabilities, disclose that the 
Veteran was using an unloader brace on the left knee.  The 
provider concluded that the unloader brace provided the 
Veteran with sufficient stability following the removal of 
loose bodies and arthroscopic partial medial meniscectomy and 
partial lateral meniscectomy in October 2003.  The provider 
discussed the possible benefits of left tibial osteotomy with 
the Veteran.  

In November 2004, the provider again discussed left tibial 
osteotomy.  In January 2005, the provider noted the Veteran 
preferred more conservative treatment.  The conservative 
therapy included a course of corticosteroid injections, to 
control symptoms, with use of Synvisc after the 
corticosteroids became ineffective.  A replacement unloader 
brace was recommended, due to wear in the first device.  The 
evidence that surgery was recommended, and that 
corticosteroid injections were required, suggests that the 
Veteran's symptoms of left knee disability resulted in 
functional impairment in excess of 10 percent.  

On VA examination conducted in June 2005, there was crepitus 
under the left patella.  The examiner stated that the Veteran 
had no instability or giving way of the left knee.  The 
Veteran was using a cane for ambulation.  Motion of the left 
knee was to 118 degrees of flexion, with pain beginning at 
110 degrees, and extension to 0 degrees.  The examiner did 
not discuss the Veteran's surgical history or partial removal 
of a meniscus.  The examiner did not discuss the Veteran's 
prior use of an unloader bracer, including whether or not the 
Veteran was using such a brace, or why the brace was required 
or was not required.  

In a May 2006 statement, the Veteran indicated that use of 
left knee brace did provide some stabilization.  The Veteran 
did not explain why stabilization was required, but did 
indicate that his gait was so antalgic that it was throwing 
his spine and pelvis out of line.  

The Board has considered whether the Veteran's degenerative 
joint disease of the left knee, with limitation of flexion, 
with consideration of pain, meets any criterion for a 
separate compensable evaluation in excess of 10 percent under 
DCs 5003 and 5260, as in effect from 1994, with the 
diagnostic code for evaluation changed form DC 5257 to DC 
5260 as specified in the 2005 rating decision.  However, the 
Veteran retained flexion of the left to 110 degrees, even 
with consideration of pain.  The Board finds that flexion to 
110 degrees does not warrant a compensable evaluation in 
excess of 10 percent under DCs 5003 and 5260.  The evidence 
also establishes that the Veteran did not have a compensable 
limitation of extension which might be separately evaluated.  
See DC 5261. 
  
The Board notes, however, that the assigned 10 percent 
evaluation for degenerative joint disease and limitation of 
flexion does not encompass instability, which is evaluated 
under DC 5257.  Where a Veteran has degenerative joint 
disease which is evaluated under DC 5003, a separate, 
compensable evaluation may be assigned under DCs 5257 if the 
Veteran also has knee instability or subluxation.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for 
separate functional impairments under DCs 5257 and 5003 does 
not constitute pyramiding). 

The evidence establishes that the Veteran consistently 
reported instability, but not locking, of the left knee.  The 
Veteran used an unloader brace with such regularity during 
this period that the left knee unloader brace required 
replacement.  The evidence that the Veteran had instability, 
which may be evaluated only under DC 5257, in addition to 
other symptoms which are evaluated during this period under 
DCs 5003 and 5260, is at least in equipoise to warrant 
assignment of a 10 percent evaluation under DC 5257 in 
addition to the 10 percent evaluation assigned under DCs 5003 
and 5260.  

The evidence that the Veteran had some instability of the 
left knee is not of such clear preponderance or severity as 
to warrant and evaluation in excess of 10 percent under DC 
5257.  In particular, the Veteran did not report that he had 
fallen as a result of instability of the left knee, and he 
did not seek any treatment for instability other than use of 
the unloader brace.  Moreover, at least one VA examination 
resulted in a report that the Veteran did not have 
instability of the left knee.  Therefore, the preponderance 
of the evidence is against a finding that the severity of 
left knee instability exceeded the impairment encompassed in 
a 10 percent evaluation, during this period.

Although the Veteran's medical history establishes that he 
underwent a partial removal of the lateral meniscus and of 
the medial meniscus, there is no evidence that the Veteran 
complained of locking prior to August 24, 2006.  No private 
or VA medical provider assigned a diagnosis of symptoms of 
post-surgical residuals of meniscus surgery.  Therefore, the 
Board finds that the preponderance of the evidence is against 
assignment of a separate, compensable evaluation under DC 
5258 for symptomatic residuals of meniscus removal.  

The level of disability must be evaluated during the period 
beginning one year before the claim was filed.  The Board has 
considered whether the Veteran's left knee degenerative 
disease symptoms increased in severity in the year prior to 
his April 2005 application for an increased rating, or at any 
time thereafter during the pendency of the appeal.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

However, the evidence during the relevant period demonstrates 
that no criterion for an evaluation in excess of the 10 
percent for left knee disability evaluated under DCs 5003 and 
5260, and no criterion for an evaluation in excess of 10 
percent under DC 5257, was met at any time during the period 
beginning one year prior to the April 2005 claim for an 
increase, or before August 24, 2006.  DCs 5003, 5010, 5260, 
5261.  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for disability due to degenerative joint 
disease, left knee, or an evaluation in excess of 10 percent 
under DC 5257.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  The claim is granted to the extent 
that a separate, compensable, 10 percent evaluation is 
granted under DC 5257, but no higher rating may be granted.

B.  Evaluation from August 24, 2006

On VA outpatient evaluation on August 24, 2006, the Veteran 
was using a rollator, a wheeled walker with a seat, for 
ambulation.  The Veteran reported that he had obtained the 
rollator from a charitable group that helped Veterans.  The 
Veteran's gait was antalgic.  He reported that he had 
required changes at work due to his knee pain, and had 
obtained an easier assignment.  He reported that he would sit 
down using the rollator whenever his knee pain increased.  
The Veteran was referred for physical therapy because the 
rollator appeared too short.  He was still using the left 
knee orthosis (KO), the unloader brace.  

In October 2006, the Veteran again sought private treatment 
of his left knee disability, after not having been seen by 
his private provider for approximately one year following the 
termination of his course of corticosteroid and 
viscosupplementation therapy.  The provider noted a 2+ 
effusion without gross instability, but there was some varus 
collapse consistent with medial compartment degenerative 
changes.  Weight bearing radiologic evaluation disclosed some 
bone-on-bone contact in the medial compartment.  The provider 
discussed knee replacement, including unicompartmental, 
bicompartmental, and total knee replacement.  In November 
2006, a private surgeon recommended unicompartmental 
arthroplasty.  

In December 2006, the Veteran underwent a total knee 
replacement, left knee.  A temporary, schedular total 
evaluation was assigned beginning December 27, 2006, under DC 
5055, for disability due to a total knee replacement.  That 
schedular total evaluation terminated January 31, 2008.  

The evidence establishes that a factually ascertainable 
increase in the severity of the Veteran's left knee 
disability was present from August 24, 2006.  Each provider 
who evaluated the Veteran during the period from August 24, 
2006 until the Veteran had left total knee replacement 
surgery in later December 2006 noted the increased severity 
of the Veteran's impairment in terms or his function and 
pain.  

However, no provider specified whether the increased severity 
of symptoms resulted in further limitation of flexion, 
limitation of extension, or whether there was increased 
severity of instability, or whether locking was present.  
Nevertheless, the evidence clearly reflects that an increased 
severity of symptoms was present.  Resolving reasonable doubt 
in the Veteran's favor, an increased evaluation to 20 percent 
for instability is warranted, based on the private provider's 
October 2006 description of medial compartment collapse with 
varus changes and bone-on-bone medial compartment 
degenerative disease.

No private or VA medical provider assigned a diagnosis of 
symptoms of post-surgical residuals of meniscus surgery.  
Therefore, the Board finds that the preponderance of the 
evidence is against assignment of a separate, compensable 
evaluation under DC 5258 for symptomatic residuals of 
meniscus removal.  

The evidence does not warrant an evaluation in excess of 10 
percent under DCs 5003 and 5260, since there is no evidence 
that the Veteran's flexion was limited to less than 45 
degrees, including with consideration of pain, or that the 
Veteran also had a compensable limitation of extension, or 
that symptoms of post-meniscus removal were present.  

The evidence does not warrant an evaluation in excess of 10 
percent under DC 5257, since the evidence that the Veteran 
continued to work, did not require treatment for falls, and 
did not require emergency treatment of any type from August 
2006 to December 2006 establishes as a factual matter that 
instability was no more than moderate.  In particular, the 
evidence establishes that the Veteran retained his employment 
before and after his December 2006 total knee replacement 
surgery.

The Board has considered whether the Veteran was entitled to 
an evaluation in excess of 10 percent under DCs 5003 and 
5260, or to an evaluation in excess of 20 percent under DC 
5257, or to a separate, compensable evaluation under any 
additional Diagnostic Code used to evaluate knee disability.  
The preponderance of the objective evidence is against an 
increased evaluation in excess of 10 percent under DC 5260, 
or an evaluation in excess of 20 percent for the separate 
evaluation under DC 5257, or to an evaluation under any other 
Diagnostic Code.  An increased evaluation from 10 percent to 
20 percent under DC 5257, in addition the 10 percent 
evaluation under DCs 5003 and 5260, but no higher evaluation, 
is granted for this period.  

C.  Claim for evaluation in excess of 30 percent from 
February 1, 2008

The report of April 2007 VA examination discloses that the 
Veteran underwent left knee replacement in December 2006.  

At the time of VA examination conducted in April 2008, the 
Veteran reported constant left knee pain, with flare-ups with 
striking or hitting the knee.  The pain was aggravated by 
kneeling.  He also reported left shin pain with onset after 
the left knee replacement.  The left shin pain was constant, 
and did not flare-up, but never went away.  The left knee 
would lock briefly on extension at times.  Left knee motion 
was from 0 degrees extension to 118 degrees of flexion, with 
pain beginning at 112 degrees of flexion.  The Veteran was 
unable to stand more than a few minutes or walk more than 4 
blocks.  His gait was antalgic.  Radiologic examination 
conducted in April 2008 disclosed that the knee replacement 
was in good anatomical position.  The examiner noted 
assignment of a diagnosis of left tibial neuropathy, and 
state that this was a known complication of total knee 
replacement.  The examiner did not assign any other diagnosis 
for left knee disability.

As noted above, the Veteran's service-connected left knee 
disability is currently rated under DC 5055, which provides 
criteria for evaluating impairment arising from the 
prosthetic replacement of a knee joint.  As specified in DC 
5055, the Veteran's left knee prosthesis was evaluated as 100 
percent disabling for one year.  That one-year period expired 
at the end of January 2008, and a 30 percent evaluation as 
been assigned from February 1, 2008.  The Veteran contends 
that the 30 percent evaluation does not represent the 
severity of his disability.  

As noted above, a 60 percent disability rating may be 
assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  The Veteran is 
able to stand and walk independently, with no assistive 
device, although his gait is antalgic.  He is able to walk 4 
blocks.  He has retained his reemployment with the Postal 
Service.  The examiner indicated that the left knee 
manifested fatigability, but not weakness.  Thus, the 
evidence is against a finding that there is severe weakness.  

The Veteran retains extension to 0 degrees without pain, and 
flexion to 112 degrees without pain.  This evidence is 
contrary to a finding that there is severely painful motion, 
since there is no compensable limitation of range of motion, 
even with consideration of pain.  The Veteran does have pain 
in the left knee, as well as below the left knee.  As noted 
above, a diagnosis of left tibial neuropathy has been 
assigned.  A separate, compensable evaluation for left tibial 
neuropathy has been awarded.  Therefore, no symptom of 
disability due to left tibial neuropathy may be considered in 
determining whether an evaluation in excess of 30 percent is 
warranted under DC 5055.  Without consideration of the pain 
due to left tibial neuropathy, the Veteran's left knee pain, 
manifested by full extension and limitation of flexion to 112 
degrees without pain, does not meet the criterion of severely 
painful motion which would warrant an evaluation in excess of 
30 percent under DC 5055.  Extension to 0 degrees is 
noncompensable, and flexion to 112 degrees is noncompensable.  
Therefore, no separate compensable evaluation under DC 5260 
or under DC 5261 is warranted.  As the Veteran's knee has 
been replaced, no separate evaluation under DC 5258 or Dc 
5259 related to semilunar cartilage may be considered.  

At the time of the April 2008 VA examination, the examiner 
noted that the Veteran's left knee limitations required that 
he be reassigned to a smaller post office, so that he could 
assume duties which required less standing or walking, but he 
was still working.  This evidence also is consistent with a 
30 percent evaluation for left knee disability, status post 
total knee replacement, but no higher evaluation.

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Board finds that the schedular rating 
criteria reasonably describe the Veteran's left knee 
disability level and symptomatology, status post left knee 
total replacement, manifested by objective noncompensable 
limitation of motion, pain, fatigability, and moderate, but 
not severe, weakness, and occasional but infrequent locking 
on complete extension, and subjective complaints.  Id. at 
115.  The schedular rating criteria do reasonably describe 
the Veteran's disability level and symptomatology, in the 
Board's analysis, so consideration of referral for 
extraschedular consideration is not required.  Id.

Moreover, the Veteran's left knee disability has not resulted 
in an exceptional disability picture since February 1, 2008, 
when a 100 percent (total) evaluation terminated, since the 
Veteran has maintained employment and has not required re-
hospitalization for treatment of left knee disability.  Id. 
at 116. 

There is no evidence that the Veteran has alleged any 
increase in severity of his left knee total replacement since 
the April 2008 VA examination.  The preponderance of the 
evidence from that examination is against an evaluation in 
excess of 30 percent for left knee disability under DC 5055, 
given that a separate, compensable disability for left tibial 
neuropathy has already been granted.  No provider has 
assigned a diagnosis of any other neurologic disorder for 
which a separate evaluation is warranted.  No provider has 
described any other objective left knee impairment which 
would warrant an evaluation in excess of 30 percent under DC 
5055.  The appeal for an evaluation in excess of 30 percent 
from February 1, 2008, must be denied.

2.  Entitlement to evaluation in excess of 10 percent for 
right knee disability

Service connection for right knee patella femoral syndrome 
was granted in a June 1994 rating decision, effective as of 
the day following the Veteran's service discharge.  A 10 
percent evaluation was assigned under 38 C.F.R. § 4.71a, DC 
5257, which provides criteria for evaluating instability.  In 
2003, the diagnostic code used to evaluate the Veteran's 
right knee disability was changed from DC 5257 to DC 5261, 
the DC which provides the criteria for evaluating range of 
motion.  The assigned evaluation remained at 10 percent.  
That evaluation remained in effect in April 2005, when the 
Veteran submitted his claim for an increased evaluation.  

Private clinical records dated 2003 through January 2005 
disclose no specific treatment for right knee pain except use 
of medications.  The private records provided note right knee 
crepitus.  

On VA examination in June 2005, the Veteran had right knee 
extension to 0 degrees and flexion to 140 degrees.  There was 
crepitus in the right knee. Mild degenerative changes were 
disclosed by radiologic examination.  The examiner stated 
there was no right knee instability, and no additional loss 
of motion with repeated use.  This evidence is unfavorable to 
an evaluation in excess of 10 percent, since the Veteran has 
full range of extension and full range of flexion, which is 
unfavorable to a compensable evaluation under DC 5260 or 
5261.  In the absence of instability or locking, no 
compensable evaluation may be assigned under DC 5257.  The 
Board does not disagree with the 10 percent evaluation 
assigned during this period, as the Veteran's complaints of 
pain are credible and must be considered.  DeLuca, 8 Vet. 
App. at 205-206.

There is no evidence that the Veteran complained of increased 
functional loss in the right knee or increased right knee 
pain in 2006 or 2007.  In particular, the Veteran denied 
locking or giving way of the right knee at the time of VA 
examination conducted in April 2007.  The Veteran reported at 
that time that he was able to stand more than one hour and to 
walk one-quarter mile.  He was able to extend the right knee 
to 0 degrees and to flex the right knee to 110 degrees 
without pain.  He had a slight additional range of flexion, 
but with pain.  This evidence is entirely unfavorable to an 
evaluation in excess of 10 percent for right knee disability, 
as this evidence demonstrates that the Veteran did not have a 
compensable limitation or flexion or extension and did not 
manifest any other symptom of right knee impairment, such as 
instability, which might warrant a separate evaluation.  

In April 2008, the Veteran complained of a constant, piercing 
right knee pain, varying from moderate to severe.  The 
Veteran reported that it felt as if something was pressing 
through the bone to a nerve.  He reported that he would have 
the pain with standing, and the pain would last for 20 to 30 
minutes.  The pain was also aggravated at times by sitting or 
by changes in the weather.  The Veteran reported weakness, 
stiffness, swelling, and giving way of the right knee.  The 
Veteran had right knee extension to 0 degrees of extension 
and flexion to 124 degrees, with pain beginning at 116 
degrees of flexion.  The Veteran reported that he did not 
have increased right knee pain on use, but he did complain of 
right hip pain with use of the right knee.  There was 
crepitus, tenderness of the medial and lateral knee, and 
tenderness of the tibial tuberosity and over the shin.  
Radiologic examination showed early degenerative changes in 
the right knee. 

The Veteran's right knee disability results in decreased 
mobility and increased pain.  The Board has considered 
whether the Veteran's limitation of flexion and extension, 
with consideration of pain, meets any criterion for an 
evaluation in excess of 10 percent under DC 5260 at any time 
during the evaluation period.  In determining the "present 
level" of a disability for any increased-evaluation claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, assignment of staged 
ratings would be necessary. 

The level of disability must be evaluated during the period 
beginning one year before the claim was filed, in April 2005.  
The Board has considered whether the Veteran's right knee 
degenerative disease symptoms increased in severity in the 
year prior to his 2005 application for an increased rating, 
or at any time thereafter during the pendency of the appeal.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

However, the evidence during the relevant period demonstrates 
that no criterion for an evaluation in excess of the assigned 
10 percent for degenerative joint disease, right knee, was 
met at any time during the pendency of the appeal, including 
from April 2004 or at any time thereafter.  DCs 5003, 5260, 
5261.  The evidence establishes that an evaluation based on 
ankylosis, under DC 5256, is not applicable. 

While the Veteran has complained of instability and locking 
of the right knee, which might warrant evaluation under a 
Diagnostic Code other than DC 5260, those complaints have not 
been objectively confirmed on any VA examination or any VA 
outpatient treatment visit.  Moreover, records from the 
Veteran's private provider fail to disclose any objective 
findings of right knee locking or instability.  

As noted above, the Board must consider whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board finds that the 
schedular rating criteria reasonably describe the Veteran's 
right knee disability level and symptomatology, manifested by 
objective noncompensable limitation of motion, pain, and 
subjective complaints.  Id. at 115.  The schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, in the Board's analysis, so 
consideration of referral for extraschedular consideration is 
not required. Id.

Moreover, the Veteran's right knee disability has not 
resulted in an exceptional disability picture during the 
pendency of this appeal, since the Veteran has maintained 
employment and has not required hospitalization for treatment 
of right knee disability.  Id. at 116. 

The Board has considered all Diagnostic Codes applicable to 
evaluate right knee disability.  The preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
disability right knee patella femoral syndrome, or any other 
objectively-demonstrated right knee impairment.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
The claim must be denied.


ORDER

An increased evaluation in excess of 10 percent for left knee 
disability evaluated under DCs 5003 and 5260 is denied, but a 
separate, compensable, 10 percent evaluation for instability 
evaluated under DC 5257 is granted, prior to August 24, 2006, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.

An increased evaluation in excess of 10 percent for left knee 
disability evaluated under DCs 5003 and 5260 is denied, but a 
separate, compensable evaluation for instability evaluated 
under DC 5257 is granted from 10 percent to 20 percent 
granted, from August 24, 2006, through December 26, 2006, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.

The appeal for an increased evaluation in excess of 30 
percent for left knee disability due to left total knee 
replacement, from February 1, 2008, is denied.  

The appeal for an evaluation in excess of 10 percent for 
right knee patella femoral pain syndrome is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


